office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc ita conex-117530-05 number info release date uil r - the honorable saxby chambliss united_states senate washington dc attention candice ashton dear senator chambliss i am responding to your letter dated date on behalf of your constituent ------------------------- he makes the payments on a higher education loan but the loan is in his mother’s name he believes that neither he nor his mother can deduct the interest --------------- cannot deduct the interest because he is not required to pay the loan however when he makes the payments on behalf of his mother the loan company and the irs treat her as the payor thus his mother can deduct the interest assuming the loan satisfies the other requirements as a qualified_education_loan sec_1 b and b of the income_tax regulations i hope this information is helpful if you have any questions please call me or ------------------------------------------------------- if you prefer you can write us pincite constitution avenue nw cc ita room washington dc sincerely thomas d moffitt branch chief office of associate chief_counsel income_tax and accounting -
